Citation Nr: 1540497	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction in disability evaluation for service-connected left little finger disability from 10 percent to noncompensable effective September 1, 2012 was proper.

2.  Entitlement to a compensable rating for a service-connected left little finger disability since September 1, 2012.  

3.  Entitlement to a compensable rating for gastroenteritis. 

4.  Entitlement to an effective date earlier than September 18, 2012 for the award    of a 10 percent evaluation for service-connected degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of the rating reduction for the service-connected left little finger disability, increased rating for the left little finger disability since September 1, 2012, and entitlement to a higher rating for gastroenteritis are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2012 rating decision established service connection for a lumbar spine disability effective November 2, 2010, with a noncompensable rating pending consideration of a VA examination that was to be scheduled.  

2.  A February 2013 VA examination constitutes new and material evidence as to the severity of his lumbar spine disability and was received during the appeal period for the March 2012 rating decision.  

3.  Resolving all doubt in favor of the Veteran, his lumbar spine disability has been manifested by painful motion since November 2, 2010.  


CONCLUSION OF LAW

The criteria for an effective date of November 2, 2010, for the award of a 10 percent disability evaluation for the service-connected lumbar spine disability, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the March 2013 rating decision on appeal, the RO granted an increased 10 percent rating for the Veteran's service connected low back disability, effective from September 18, 2012, the date the RO determined that an increased rating claim for a low back disability was received.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  In an April 2013 notice of disagreement (NOD), the Veteran expressed disagreement with the effective date assigned for the 10 percent rating.  Notably, the Veteran declined to pursue an appeal of the rating itself, stating that he was "happy" with the assigned rating of 10 percent.  The Board finds that the Veteran's expression of satisfaction with the assigned rating was knowing and intelligent, and that only the effective date of the evaluation is at issue.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Generally, and except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or      the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.     § 3.400.  But unless otherwise provided, the effective date of compensation will    not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A.      § 5110(a).

Service connection for a lumbar spine disability was granted by a March 2012 rating decision, effective November 2, 2010, with a noncompensable rating assigned.  It was noted that an examination was being scheduled to fully assess    the severity of that condition.  A June 2012 rating decision confirmed and continued the noncompensable evaluation.  

On September 18, 2012, the Veteran filed a claim for a higher rating for his service-connected lumbar spine disability.  A February 2013 VA examination showed flexion limited to less than 85 degrees but more than 60 degrees, which meets the criteria for a disability evaluation of 10 percent.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  

In a March 2013 rating decision, the RO granted a disability evaluation of 10 percent, effective September 18, 2012, reasoning that the September 2012 date   was the date of the claim on appeal.  The Veteran perfected a timely appeal with respect to the effective date of the award of a 10 percent disability evaluation.  

Under 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  VA must evaluate submissions received during the appeal period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In this case, the February 2013 VA examination is new and material evidence as to the severity of the Veteran's disability, and was received within one year of the promulgation of the March and June 2012 rating decisions.  See Bond v. Shinseki, 659 F.3d 1362, 1366-68 (2011).  Therefore, this new evidence is deemed to have been filed in connection with the November 2, 2010 claim that served as the effective date for the award of service connection.  

As November 2, 2010 is also the effective date of service connection, the question of whether an earlier claim was pending prior to that date is moot, as a higher rating cannot be effectuated prior to the effective date of service connection.  

Since November 2, 2010, the Veteran has reported painful motion of the lumbar spine.  When read together, 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 (pertaining to painful motion) require that painful motion of a major joint or groups caused by degenerative arthritis (where the arthritis is established by X-ray) is deemed to be limited motion and entitled to a minimum 10 percent rating per joint, even in the absence of actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Although painful motion of the spine was not shown on VA examinations prior to February 2013, the Veteran is competent to report the onset and frequency of symptoms such as back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  His assertions are corroborated by the VA clinical notes of record, which reflect consistent reports of back pain, as well as intermittent flare-ups of pain.  Thus, when reasonable doubt in resolved in the Veteran's favor, a 10 percent disability evaluation for painful motion of the lumbar spine is warranted since November 2, 2010.  


ORDER

An effective date of November 2, 2010 for the award of a 10 percent disability rating for the service-connected lumbar spine disability, is granted.  


REMAND

The Veteran's most recent gastrointestinal examination took place in February 2013.  Since then, he has been diagnosed with H. pylori infection.  Accordingly,   an updated examination is warranted to determine whether his service-connected condition has worsened.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

A June 2012 rating decision decreased the Veteran's award for his service-connected left little finger disability from 10 percent to 0 percent.  In September 2012, the Veteran submitted a letter requesting that VA "reconsider" its decision to reduce his rating.  In April 2013, he filed a notice of disagreement, asserting that his left little finger disability is more severe than rated.  The Veteran perfected a timely appeal, and the issue was certified to the Board as a claim for a higher rating for the left little finger disability.  However, when liberally construed, the Board finds that the Veteran's request for "reconsideration" is a timely filed notice of disagreement with the reduction of the Veteran's rating.  See 38 C.F.R. § 20.201; see also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement.")  Thus, the issue concerning the rating reduction for the left little finger is also under the Board's jurisdiction, and issuance of a statement of the case (SOC) on this   issue is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The issue of entitlement to a higher rating for the service-connected left little finger disability must also be remanded, because it is inextricably intertwined with the claim for a restoration; thus, a decision on this issue would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of      one claim could have a significant impact on the adjudication of another claim).

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1);   Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating since January 2015.  

2.  Thereafter, provide the Veteran with a VA examination to assess the nature and severity of his service-connected gastroenteritis.  The record must be made available to   and reviewed by the examiner in conjunction with the examination.  Any indicated studies and tests should be accomplished.  All symptomatology associated with the service-connected gastroenteritis should be identified.  

3.  Issue a statement of the case on the issue of whether the reduction in disability evaluation for service-connected left little finger from 10 percent to noncompensable effective September 1, 2012 was proper.  This issue should only be returned to the Board if a timely substantive appeal is filed.

4.  After the above has been completed, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


